UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Small Cap Value Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (94.3%) (a) Shares Value Aerospace and defense (0.5%) Huntington Ingalls Industries, Inc. 17,132 $1,154,697 Air freight and logistics (0.6%) Park-Ohio Holdings Corp. (NON) 30,500 1,171,810 Auto components (1.2%) Goodyear Tire & Rubber Co. (The) (NON) 29,600 664,520 Stoneridge, Inc. (NON) 96,154 1,039,425 Tower International, Inc. (NON) 48,425 968,016 Capital markets (2.7%) Cowen Group, Inc. Class A (NON) 334,215 1,153,042 Horizon Technology Finance Corp. (S) 83,057 1,106,319 Medley Capital Corp. 76,800 1,059,072 Silvercrest Asset Management Group, Inc. Class A (NON) 65,209 888,799 Solar Capital, Ltd. 72,000 1,596,240 Chemicals (3.8%) Advanced Emissions Solutions, Inc. (NON) 11,481 490,468 Cabot Corp. 25,600 1,093,376 HB Fuller Co. 13,500 610,065 Kraton Performance Polymers, Inc. (NON) 53,400 1,046,106 LSB Industries, Inc. (NON) 31,000 1,039,430 Minerals Technologies, Inc. 18,095 893,350 OM Group, Inc. (NON) 29,898 1,009,954 Omnova Solutions, Inc. (NON) 114,119 975,717 RPM International, Inc. 29,239 1,058,452 Commercial banks (11.1%) Ameris Bancorp (NON) 67,200 1,235,136 Bancorp, Inc. (The) (NON) 82,285 1,458,090 Chemical Financial Corp. 16,917 472,323 CVB Financial Corp. (S) 110,900 1,499,368 Eagle Bancorp, Inc. 32,340 914,899 Financial Institutions, Inc. 67,500 1,381,050 First Connecticut Bancorp, Inc. 32,400 476,280 First NBC Bank Holding Co. (NON) (S) 54,241 1,322,396 First Niagara Financial Group, Inc. 147,800 1,532,686 First of Long Island Corp. (The) 17,196 668,065 Flushing Financial Corp. 36,700 677,115 Heartland Financial USA, Inc. 32,200 897,092 Independent Bank Group, Inc. 16,224 584,064 Investors Bancorp, Inc. 71,108 1,555,843 Lakeland Financial Corp. 41,800 1,364,770 National Bank Holdings Corp. Class A (S) 45,681 938,288 OFG Bancorp (Puerto Rico) (S) 85,600 1,385,864 Pacific Premier Bancorp, Inc. (NON) 101,800 1,368,192 Popular, Inc. (Puerto Rico) (NON) 48,620 1,275,303 State Bank Financial Corp. 64,600 1,025,202 Synovus Financial Corp. 228,200 753,060 Western Alliance Bancorp (NON) 58,400 1,105,512 Commercial services and supplies (3.2%) Deluxe Corp. (S) 44,300 1,845,538 Ennis, Inc. 54,606 985,092 KAR Auction Services, Inc. 58,099 1,638,973 Performant Financial Corp. (NON) 117,904 1,287,512 Pitney Bowes, Inc. (S) 62,000 1,127,780 Communications equipment (1.4%) Emcore Corp. (NON) (S) 217,200 975,228 Oplink Communications, Inc. (NON) 68,871 1,296,152 Polycom, Inc. (NON) 74,100 809,172 Computers and peripherals (1.3%) BancTec, Inc. 144A (F) (NON) 152,299 152,299 Datalink Corp. (NON) 97,875 1,323,270 Electronics for Imaging, Inc. (NON) 37,900 1,200,672 Construction and engineering (1.0%) EMCOR Group, Inc. 27,300 1,068,249 Orion Marine Group, Inc. (NON) 99,800 1,038,918 UniTek Global Services, Inc. (NON) 42,017 50,000 Construction materials (0.5%) Caesarstone Sdot-Yam, Ltd. (Israel) (NON) 22,455 1,025,744 Consumer finance (0.6%) Encore Capital Group, Inc. (NON) (S) 29,500 1,352,870 Containers and packaging (0.9%) Berry Plastics Group, Inc. (NON) 20,065 400,698 Greif, Inc. Class A 14,500 710,935 Rock-Tenn Co. Class A 8,400 850,668 Distributors (1.6%) Core-Mark Holding Co., Inc. 14,939 992,547 Stock Building Supply Holdings, Inc. (NON) 75,311 989,587 VOXX International Corp. (NON) 97,647 1,337,764 Diversified consumer services (0.7%) Corinthian Colleges, Inc. (NON) (S) 218,300 478,077 Steiner Leisure, Ltd. (Bahamas) (NON) 18,900 1,104,327 Diversified financial services (0.4%) PHH Corp. (NON) 36,100 857,014 Diversified telecommunication services (0.3%) Cogent Communication Group, Inc. (S) 20,357 656,513 Electric utilities (3.1%) IDACORP, Inc. 26,400 1,277,760 PNM Resources, Inc. 87,400 1,977,862 Portland General Electric Co. (S) 41,500 1,171,545 UIL Holdings Corp. (S) 25,138 934,631 UNS Energy Corp. 29,634 1,381,537 Electrical equipment (1.0%) Coleman Cable, Inc. 58,600 1,237,046 General Cable Corp. (S) 27,400 869,950 Electronic equipment, instruments, and components (1.1%) Electro Scientific Industries, Inc. 102,289 1,197,804 TTM Technologies, Inc. (NON) 110,800 1,080,300 Energy equipment and services (2.0%) Key Energy Services, Inc. (NON) (S) 97,800 712,962 Matrix Service Co. (NON) 82,500 1,618,650 Pioneer Energy Services Corp. (NON) 96,596 725,436 Tidewater, Inc. 22,536 1,336,159 Food and staples retail (0.6%) Spartan Stores, Inc. (S) 61,640 1,359,778 Food products (0.4%) Chiquita Brands International, Inc. (NON) 70,726 895,391 Gas utilities (0.8%) Southwest Gas Corp. 35,031 1,751,550 Health-care equipment and supplies (1.2%) Cutera, Inc. (NON) 68,784 612,178 PhotoMedex, Inc. (NON) (S) 71,300 1,133,670 Symmetry Medical, Inc. (NON) 102,000 832,320 Health-care providers and services (2.8%) Centene Corp. (NON) 20,300 1,298,388 Chemed Corp. (S) 18,976 1,356,784 Ensign Group, Inc. (The) 34,757 1,428,860 Providence Service Corp. (The) (NON) 24,800 711,512 Triple-S Management Corp. Class B (Puerto Rico) (NON) 61,900 1,138,341 Health-care technology (0.4%) MedAssets, Inc. (NON) 34,400 874,448 Hotels, restaurants, and leisure (0.5%) Marriott Vacations Worldwide Corp. (NON) 21,899 963,556 Household durables (1.2%) M/I Homes, Inc. (NON) (S) 52,344 1,079,333 Newell Rubbermaid, Inc. 40,088 1,102,420 UCP, Inc. Class A (NON) 25,174 373,582 Insurance (7.0%) Allied World Assurance Co. Holdings AG 20,100 1,997,739 American Financial Group, Inc. 24,443 1,321,389 Employers Holdings, Inc. 34,621 1,029,629 Hanover Insurance Group, Inc. (The) 23,900 1,322,148 Health Insurance Innovations, Inc. Class A (NON) 84,431 1,008,950 Maiden Holdings, Ltd. (Bermuda) 100,300 1,184,543 PartnerRe, Ltd. 20,300 1,858,262 Reinsurance Group of America, Inc. Class A 21,273 1,425,078 Stancorp Financial Group (S) 32,000 1,760,640 Validus Holdings, Ltd. (S) 60,814 2,248,902 Internet software and services (1.6%) Earthlink, Inc. 92,100 455,895 Perficient, Inc. (NON) 75,300 1,382,508 Web.com Group, Inc. (NON) (S) 46,486 1,503,357 IT Services (1.9%) Ciber, Inc. (NON) 218,233 720,169 Convergys Corp. (S) 47,300 886,875 Global Cash Access Holdings, Inc. (NON) 136,800 1,068,408 Unisys Corp. (NON) (S) 59,600 1,501,324 Machinery (2.6%) Dynamic Materials Corp. 30,877 715,729 Manitowoc Co., Inc. (The) 40,800 798,864 Navistar International Corp. (NON) (S) 30,000 1,094,400 Rexnord Corp. (NON) 49,711 1,033,989 TriMas Corp. (NON) 26,400 984,720 Wabash National Corp. (NON) (S) 81,300 947,958 Media (0.6%) MDC Partners, Inc. Class A 43,400 1,214,332 Metals and mining (2.4%) Constellium NV Class A (France) (NON) 71,081 1,378,971 Globe Specialty Metals, Inc. 90,200 1,389,982 Horsehead Holding Corp. (NON) (S) 102,000 1,270,920 Materion Corp. 37,545 1,203,693 Multi-utilities (0.5%) Avista Corp. 39,431 1,040,978 Oil, gas, and consumable fuels (5.6%) Bill Barrett Corp. (NON) (S) 44,000 1,104,840 Energen Corp. (S) 27,393 2,092,551 EPL Oil & Gas, Inc. (NON) 32,900 1,220,919 EXCO Resources, Inc. (S) 114,600 772,404 Forest Oil Corp. (NON) (S) 112,700 687,470 Gulfport Energy Corp. (NON) 14,800 952,232 Kodiak Oil & Gas Corp. (NON) 151,700 1,829,502 Midstates Petroleum Co., Inc. (NON) (S) 94,300 483,759 Scorpio Tankers, Inc. (Monaco) 110,724 1,080,666 SM Energy Co. 14,901 1,150,208 Stone Energy Corp. (NON) 22,800 739,404 Pharmaceuticals (0.5%) Questcor Pharmaceuticals, Inc. (S) 17,200 997,600 Professional services (0.6%) Kforce, Inc. 66,600 1,178,154 Real estate investment trusts (REITs) (6.2%) American Assets Trust, Inc. 31,320 955,573 Campus Crest Communities, Inc. (S) 79,406 857,585 Colony Financial, Inc. 59,700 1,192,806 Education Realty Trust, Inc. 79,606 724,415 EPR Properties (S) 21,400 1,043,036 Healthcare Trust of America, Inc. Class A 64,500 678,540 iStar Financial, Inc. (NON) 132,300 1,592,892 MFA Financial, Inc. 129,381 963,888 One Liberty Properties, Inc. 33,688 683,193 Piedmont Office Realty Trust, Inc. Class A (S) 41,800 725,648 RAIT Financial Trust (S) 157,000 1,111,560 Summit Hotel Properties, Inc. 187,310 1,721,379 Two Harbors Investment Corp. 112,600 1,093,346 Real estate management and development (0.5%) Forestar Group, Inc. (NON) 24,746 532,781 Howard Hughes Corp. (The) (NON) 5,600 629,272 Road and rail (1.9%) Quality Distribution, Inc. (NON) 144,573 1,335,855 Roadrunner Transportation Systems, Inc. (NON) 35,400 999,696 Ryder System, Inc. 14,500 865,650 Saia, Inc. (NON) 30,925 964,242 Semiconductors and semiconductor equipment (5.6%) Ambarella, Inc. (NON) (S) 72,095 1,407,294 FormFactor, Inc. (NON) 159,900 1,096,914 GT Advanced Technologies, Inc. (NON) (S) 146,700 1,248,417 Integrated Silicon Solutions, Inc. (NON) 132,400 1,441,836 Magnachip Semiconductor Corp. (South Korea) (NON) 68,585 1,476,635 Omnivision Technologies, Inc. (NON) (S) 71,400 1,093,134 Pericom Semiconductor Corp. (NON) 90,200 703,560 Photronics, Inc. (NON) (S) 125,400 981,882 RF Micro Devices, Inc. (NON) 285,600 1,610,784 Silicon Image, Inc. (NON) 207,000 1,105,380 Software (2.1%) Actuate Corp. (NON) 156,900 1,153,215 AVG Technologies NV (Netherlands) (NON) 65,700 1,572,858 Mentor Graphics Corp. 72,800 1,701,336 Specialty retail (2.3%) Ascena Retail Group, Inc. (NON) 46,740 931,528 Express, Inc. (NON) 52,600 1,240,834 Lithia Motors, Inc. Class A 13,800 1,006,848 Pep Boys - Manny, Moe & Jack (The) (NON) (S) 66,900 834,243 Select Comfort Corp. (NON) (S) 41,100 1,000,785 Textiles, apparel, and luxury goods (0.8%) G-III Apparel Group, Ltd. (NON) 469 25,603 Skechers U.S.A., Inc. Class A (NON) (S) 54,100 1,683,051 Thrifts and mortgage finance (3.0%) BofI Holding, Inc. (NON) (S) 16,358 1,060,980 Brookline Bancorp, Inc. 80,800 760,328 EverBank Financial Corp. 60,320 903,594 Meta Financial Group, Inc. 10,518 399,684 Provident New York Bancorp 131,000 1,426,590 Rockville Financial, Inc. 77,400 1,006,200 United Financial Bancorp, Inc. 60,388 976,474 Trading companies and distributors (1.1%) HD Supply Holdings, Inc. (NON) (S) 54,100 1,188,577 Rush Enterprises, Inc. Class A (NON) 45,500 1,206,205 Transportation infrastructure (0.6%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 115,364 1,368,216 Total common stocks (cost $160,206,169) INVESTMENT COMPANIES (1.4%) (a) Shares Value American Capital, Ltd. (NON) 106,200 $1,460,250 Hercules Technology Growth Capital, Inc. (S) 67,538 1,029,955 New Mountain Finance Corp. (S) 38,010 547,724 Total investment Companies (cost $2,586,953) SHORT-TERM INVESTMENTS (19.1%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 946,283 $946,283 Putnam Cash Collateral Pool, LLC 0.13% (d) 40,293,954 40,293,954 Total short-term investments (cost $41,240,237) TOTAL INVESTMENTS Total investments (cost $204,033,359) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013, through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $215,539,770. (b) The aggregate identified cost on a tax basis is $205,613,986, resulting in gross unrealized appreciation and depreciation of $50,224,184 and $8,336,793, respectively, or net unrealized appreciation of $41,887,391. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $2,997,832 $10,896,779 $13,894,611 $458 $— Putnam Short Term Investment Fund * — 67,941,091 66,994,808 1,501 946,283 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $39,334,979. The fund received cash collateral of $40,293,954, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $19,030,378 $— $— Consumer staples 2,255,169 — — Energy 16,507,162 — — Financials 68,100,998 — — Health care 10,384,101 — — Industrials 28,157,820 — — Information technology 31,994,379 152,299 — Materials 16,448,529 — — Telecommunication services 656,513 — — Utilities 9,535,863 — — Total common stocks — Investment companies 3,037,929 — — Short-term investments 946,283 40,293,954 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Note 9: Offsetting of financial and derivative assets and liabilities Goldman Sachs Bank USA Total Assets: Securities on loan 39,334,979 Total Assets $39,334,979 Centrally cleared interest rate swap contracts*** — — OTC Total return swap contracts*# — — OTC Credit default swap contracts*# — — Centrally cleared credit default swap contracts*** — — Futures contracts*** — — Forward currency contracts# — — Forward premium swap option contracts# — — Written swap options# — — Written equity options# — — Reverse repurchase agreements — — Total Liabilities $— $— Total Financial and Derivative Net Assets $39,334,979 Total collateral received (pledged)##† $— $— Net amount $39,334,979 ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
